Case 2:20-cv-00005-SEH Document 27 Filed 08/04/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

 

 

BUTTE DIVISION
PREFERRED PROFESSIONAL
INSURANCE COMPANY,
: No. CV 20-05-BU-SEH

Plaintiff,
vs. ORDER
PATRICK MCGREE, B.B., M.T.,
S.P., and P.S.,

Defendants.

~ BACKGROUND

Pending before the Court are: (1) Defendant McGree’s Motion to Dismiss;!
(2) Plaintiff Preferred Professional Insurance Company’s Motion for Summary
Judgment;* and (3) Defendant McGree’s Rule 56(d) Motion for Additional Time

to Obtain Affidavits and Conduct Discovery.’

 

' Doc. 12.
2 Doc. 14.

3 Doc. 20.
Case 2:20-cv-00005-SEH Document 27 Filed 08/04/20 Page 2 of 4

Defendant Patrick McGree, a former physician, was sued in Montana state
court by four former patients, identified as B.B., M.T., S.P., and P.S.* Each former
patient alleges, inter alia, that McGree: (1) engaged in non-consensual sexual
misconduct while they were his patients;° and (2) McGree’s care “deviated from all
acceptable standards of medical care.”° McGree tendered defense of the
underlying claims to Plaintiff Preferred Professional Insurance Company
(“Preferred Professional”), who accepted the defense under a reservation of rights.

Preferred Professional filed this action on January 16, 2020, seeking a
declaration that it has no duty to defend or indemnify McGree on the underlying
claims.’ An Amended Complaint was filed on February 17, 2020.3 McGree then
moved, on May 15, 2020, to dismiss on Rule 12(b)(6) grounds.’ Preferred

Professional responded and moved for summary judgment on June 4, 2020."°

 

* See Doc. 7.

> See Docs. 7-2, 7-3, 7-4, 7-5.

® Docs. 7-2 at 4, 7-3 at 4, 7-4 at 3, 7-5 at 3.
7 See Doc. 1.

8 Doc. 7.

* Doe. 12.

!0 Docs. 14, 15. McGree’s response to the motion for summary judgment was due June 25, 2020.
None was filed.
Case 2:20-cv-00005-SEH Document 27 Filed 08/04/20 Page 3 of 4

On June 24, 2020, McGree moved for Additional Time to Obtain Affidavits
and Conduct Discovery.'! Briefs in support and in opposition were filed.'? The
pending motions were heard on July 21, 2020.

DISCUSSION

A claim for a declaratory judgment would be subject to dismissal under Fed.
R. Civ. P. 12(b)(6) if the allegations of the complaint failed to state a federal claim
upon which relief could be granted.'? That deficiency, however, was not present in
the declaratory judgment pleadings filed in this Court. In fact, the allegations of
the several former patient complaints pending in state court are sufficient to trigger
Preferred Professional’s duty to defend the claims asserted in those cases under its
policy.

The present record, however, is incomplete on the separate question of
Preferred Professional’s obligation to indemnify McGree for any underlying
malpractice claim proven to be meritorious. The motion for summary judgment on
that issue is premature. It is denied without prejudice to renewal, if appropriate, at

a later date.

 

'! Doe. 20.
'2 Does. 21, 24.

'3 See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Fed. R. Civ. P. 8(a)(2)); Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007).
Case 2:20-cv-00005-SEH Document 27 Filed 08/04/20 Page 4 of 4

ORDERED:

1. Preferred Professional has the duty to defend the former patient claims
asserted in state court. Defendant McGree’s Motion to Dismiss!* is DENIED.

2. Preferred Professional’s Motion for Summary Judgment!> is DENIED
without prejudice as premature.

3. Discovery to address the duty to defend issue is unnecessary.
McGree’s Motion for Additional Time to Obtain Affidavits and Conduct
Discovery'® is DENIED.

yp,

; A a
DATED this day of August, 2020.

dow C Hed efor

“SAM E. HADDON :
United States District Judge

 

4 Doc. 12.
15 Doc. 14.

16 Doc. 20.
